Citation Nr: 0115554	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran resided in the 
jurisdiction of the RO in Denver, Colorado, which issued the 
July 1998 notice of the underlying rating decision and June 
1999 statement of the case to him.  The veteran, who had 
active service from March 1978 to March 1979, appealed that 
decision.

As an initial matter, a June 1989 rating decision denied 
service connection for a passive-aggressive personality 
disorder and for drug and alcohol dependence.  The veteran 
did not appeal that decision.  This current claim is premised 
on service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder, and the rating 
decision on appeal adjudicated the claim on a direct basis, 
excluding a personality disorder and drug and alcohol 
dependence.  In Ephraim v. Brown, the United States Court of 
Appeals for the Federal Circuit held that a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, is not the same claim when it has not 
been previously considered.  Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996).  The Board also characterized the issue 
in the same manner.

Finally, the veteran submitted photocopies of treatment 
records at the time of his April 2001 hearing before the 
undersigned Member of the Board.  This additional evidence 
was accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran's separation examination report contained a 
diagnosis of a passive aggressive personality disorder.

2.  Service medical records contain no other references to a 
psychiatric disorder.

3.  The veteran was not diagnosed with a depressive disorder 
for many years after his separation from active service.

4.  Medical evidence has not been submitted that would 
establish that a depressive disorder, however characterized, 
is the result of service or a passive aggressive personality 
diagnosed at separation.

5.  The veteran has not submitted evidence that would show 
that he has been diagnosed with post-traumatic stress 
disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

In May 1997, the RO sent the veteran correspondence inquiring 
as to specific details of an in-service stressor, and asking 
that he identify treatment providers for post-traumatic 
stress disorder (PTSD) and for all medical treatment.  That 
correspondence also informed the veteran that if he wished 
for the VA to obtain records, then he should complete VA 
release forms that would allow VA to have access to his 
records.  The RO obtained psychiatric treatment records in 
June 1997 from the Denver VA Medical Center dated from August 
1996 to that time.  

As a result of an earlier claim, the RO obtained the 
veteran's service medical records, which included a March 
1979 separation examination.  Service medical records appear 
to be complete.  The veteran stated in his April 1989 claim 
that he received VA treatment at the VA Medical Center in 
Denver in 1983.  The RO attempted to obtain those records at 
the time of his earlier claim, but that facility informed the 
RO that it was unable to locate any records at that facility, 
and that the veteran was not registered in the computer.  The 
veteran also stated that he received psychiatric treatment 
from Dr. Barbara Briggs of Denver.  The RO attempted to 
obtain those records, but no response was forthcoming. 

During the course of this claim, the RO attempted to obtain 
the veteran's service personnel records, but in June 1997, 
the National Personnel Records Center in St. Louis informed 
the RO that there were none available, and were subject to a 
request in 1989.  The RO has obtained a photocopy of the 
veteran's DD 214.  The veteran submitted voluminous private 
treatment records, including treatment records from 
Presbyterian/St. Luke's Hospital in Denver, at the time of 
his hearing.  The development component of the Act has thus 
been met.

The Board finds that the RO met the notice requirements of 
the Act.  In September 1994 correspondence, the RO informed 
the veteran that Dr. Briggs did not reply to their inquiry, 
and that the VA Medical Center in Denver had no records 
pertaining to him as of 1989.  The RO included a photocopy of 
the underlying rating decision on appeal with the July 1998 
notice to him, and again provided an explanation of the 
information required to successfully prosecute his claim in 
the June 1999 statement of the case.  Finally, the provision 
of the Act requiring a VA examination was met in the VA 
psychiatric examination in July 1997.  The Board finds that 
the RO has exhausted its obligation and met the expanded duty 
to assist the veteran mandated by the Act with these actions.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  With respect to a chronic 
disability subject to presumptive service connection, such as 
a psychosis, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).  
A claim may also be granted based upon the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

Service connection for PTSD requires, (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also, Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service medical records show that he was noted 
to have a passive aggressive personality disorder at the time 
of his March 1979 separation examination.  Service medical 
records contain no other reference to psychiatric problems, 
including either a psychosis or any other psychiatric 
disorder.  

During the course of this claim, the veteran submitted, or 
the RO obtained on his behalf, substantial VA and private 
treatment records.  While a detailed discussion of each 
record is not needed here, an April 1994 discharge summary 
from Presbyterian/St. Luke's Medical Center in Denver noted 
that the veteran was admitted to the psychiatric unit through 
the emergency room with complaints of increased depression 
and suicidal ideation.  After a reevaluation, the veteran was 
still felt unsafe, and agreed to voluntary admission.  
Stresses related by the veteran included separation from his 
wife of two years, whom he related he had married in an 
attempt to return to a heterosexual lifestyle.  The veteran 
related a nine-year history of sexual molestation as a child, 
and he also related that he had sought therapy for these 
issues.  A significant history of alcohol and cocaine 
problems was also noted.  The veteran denied symptoms of 
mania, although prior treatment with Lithium was reported.  
He admitted to symptoms of clinical depression with trouble 
sleeping, early morning awakening, decreased energy and 
appetite and increased weight.  He also reported crying 
spells.  The veteran was relieved to learn that he would stay 
in the hospital, and he did recognize that he needed to begin 
a life without friends with whom he used cocaine and alcohol.  
On the day of discharge he was calmer and less depressed.  He 
was able to focus and talk about his issues, and that he had 
resolved a great deal about the sexual abuse over the years.  
Axis I diagnoses included polysubstance abuse, rule out PTSD, 
rule out a major depressive episode.

Other medical evidence includes an August 1996 VA treatment 
record which noted that the veteran had a very traumatic 
childhood and adolescence, which included sexual abuse.  That 
treatment record commented that the veteran had abused 
alcohol and cocaine for a number of years.  The veteran 
admitted a history of blackouts, and reported using cocaine 
both intravenously and through smoking.  He was diagnosed 
with alcohol dependence, cocaine dependence and rule-out 
bipolar mood disorder along Axis I.

As a result of this claim, the RO afforded the veteran a VA 
psychiatric examination in July 1997.  The veteran informed 
the examiner that he had not been diagnosed with PTSD in the 
past, but a doctor had told him that he might have had PTSD 
during a group therapy session.  The veteran further related 
that he was accused of homosexuality during his active 
service, and that this put him under a great deal of stress.  
He continued that he resigned with an honorable discharge 
after one year of service.  The veteran stated that these 
stressors were the cause of his anxiety.  The examiner stated 
that the veteran had a history of alcohol and cocaine abuse, 
and the veteran conceded blackouts.  The examiner also noted 
that the veteran struggled with depression, and was seeking 
regular therapy for this.  

Objectively, the veteran's speech was described as pressured, 
and affect was mildly depressed.  He was oriented to all 
three spheres.  There was no evidence of a thought disorder.  
Based on a review of the evidence and an examination of the 
veteran, the examiner stated that there was no basis for a 
diagnosis of PTSD.  The examiner attributed the veteran's 
problems to a long history of cocaine and alcohol abuse, and 
a history of depression.  In a May 2000 VA treatment record, 
the veteran was diagnosed with major depression, alcohol 
abuse (episodic), and polysubstance abuse by history along 
Axis I.  

The veteran appeared for a hearing before the undersigned 
Member of the Board sitting in Washington, D.C. in April 
2001.  The veteran testified that his service was uneventful 
until the service department began cracking down on 
homosexuals.  He indicated that the service department was 
aware of his orientation at his entrance into active service.  
He stated that he had not done anything to warrant suspicion, 
but he was interrogated extensively.  The veteran continued 
that the questioning drove him into a nervous breakdown, 
requiring medication.  He also testified that he received 
treatment at the VA Medical Center in Denver since he first 
separated from active service, and that his treatment records 
showed a diagnosis of PTSD.  Finally, the veteran related 
private treatment for his psychiatric problems.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Service medical records contain no reference to treatment for 
any form of depression.  The only psychiatric disorder noted 
in service medical records was a passive aggressive 
personality disorder at the time of his March 1979 
separation.  Generally, developmental or congenital disorders 
are not service-connectable.  See 38 C.F.R. §§ 3.303(c), 4.9.  
As noted above, the veteran's passive aggressive personality 
disorder was denied service connection on this basis in a 
June 1989 rating decision.  No medical evidence has been 
submitted that would establish that any current psychiatric 
disorder, including any type of depressive disorder, is 
related in any way to the separation diagnosis of a passive 
aggressive personality.  In a like manner, competent medical 
evidence has not been submitted that would establish that the 
veteran's depressive disorder, however classified, had its 
onset during service, or is in any way related to service or 
any incident thereof.  The medical evidence of record shows 
that the earliest diagnosis of any form of a depressive 
disorder was in 1994, many years after the veteran separated 
from active service.

As to the veteran's claim for service connection for PTSD, 
the Board notes that the medical evidence submitted during 
the course of this claim does not reflect that the veteran 
has a diagnosis of PTSD.  While the April 1994 discharge 
summary from Presbyterian/St. Luke's Medical Center does have 
"rule out" PTSD as a diagnosis, that diagnosis was not 
confirmed in any other treatment record or the VA 
examination.  Indeed, the July 1997 VA examination report 
specifically found that the veteran did not have PTSD.

Moreover, a reading of the Presbyterian/St. Luke's April 1994 
discharge summary seems to indicate that any possible PTSD 
was the result of a truly dismal childhood.  No reference to 
active service was made in the discharge summary as a 
possible stressor that would cause PTSD.  Ultimately, only 
the veteran has asserted that he has PTSD or any other 
psychiatric disorder that is the result of service.  However, 
as a layperson, the veteran is not competent to provide a 
medical opinion, such as a diagnosis or an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no 
evidence that he currently has this diagnosis, the claim must 
be denied.

In denying the claim, the Board acknowledges that the veteran 
testified that he first sought psychiatric treatment from the 
VA Medical Center in Denver almost immediately following his 
separation from active service.  These records have not been 
obtained.  As noted above, the veteran stated in an earlier 
claim that he received VA treatment at the VA Medical Center 
in Denver in 1983.  The RO attempted to obtain those records 
then, but that facility informed the RO that it was unable to 
locate any records at that facility.  "VA has no duty to 
seek to obtain that which does not exist."  Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  In this case, the Board finds that the 
RO made sufficient efforts.  The records do not exist, and VA 
resources would not be well spent to obtain nonexistent 
records.

The veteran also testified that he received private treatment 
for his problems from both a Dr. Briggs and a Dr. Upshaw 
several years before.  As noted above, the RO sent 
correspondence to Dr. Briggs asking for the veteran's 
treatment records.  She did not respond, and the veteran was 
informed of this in September 1994 correspondence.  An April 
1994 treatment record from Presbyterian/St. Luke's also noted 
that the veteran was receiving therapy from a Dr. Briggs of 
Kaiser Permanente.  However, that treatment record stated 
that this treatment was for the veteran's childhood trauma.  
These records would not be probative to this claim.

As to a Dr. Upshaw, the Board notes that the veteran made no 
reference to him in his initial claim for compensation 
received in April 1989.  In an October 1994 statement, the 
veteran informed the RO of treatment he stated he had 
received.  The veteran made no reference to a Dr. Upshaw 
then.  In May 1997, the RO asked the veteran to identify all 
treatment providers.  No response was forthcoming.  There is 
no issue as to the veteran's current disability.  The claims 
file is replete with treatment records showing his severe 
current psychiatric problems.  The Board acknowledges that 
the Act has expanded the VA's duty to assist.  However, given 
this set of facts, the Board finds that further development 
is not needed.  The Act does not require that the VA obtain 
non-relevant records, and further development in this respect 
is not warranted.

For the above reasons and bases, the Board finds that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

